DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 2, the term “an underlay material according to Claim 6” should read –the underlay material according to Claim 6--, as this underlay material was previously recited in Claim 6, from which this claim depends therefrom.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 9-316209 in view of Chinese Patent No. 104845320 to Qingdao.
Regarding Claim 1, Japanese Patent No. ‘209 discloses a friction member (see paragraph 0001 of applicant’s provided translation) comprising an overlay material, an underlay material, and a back metal in this order (see paragraph 0005 of applicant’s provided translation) having most all the features of the instant invention including:  the underlay material comprising fibrous wollastonite (i.e., calcium silicate fibers, see paragraph 0005 of applicant’s provided translation).
However, the ‘209 patent does not disclose that an average fiber length of the wollastonite is 100 to 850 micrometers, and that the wollastonite has an aspect ratio (average fiber length/average fiber diameter) of 8 or more.
Qingdao is relied upon merely for their teachings of a material for use in automobile applications comprising wollastonite having an average fiber length of 100 to 850 micrometers and an aspect ratio (average fiber length/average fiber diameter) of 8 or more (see the translated abstract and paragraph 0011 of applicant’s provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the underlay material of the ‘209 patent so that the wollastonite has an average fiber length of 100 to 850 micrometers and an aspect ratio (average fiber length/average fiber diameter) of 8 or more as taught 
Regarding Claim 2, the ‘209 patent, as modified, further discloses that the aspect ratio of the wollastonite is 8 to 20 (see the translated abstract and paragraph 0011 of applicant’s provided translation of the Qingdao reference).
Regarding Claim 3, the ‘209 patent, as modified, further discloses that the underlay material further comprises at least an organic filler (see paragraph 0009 of the ‘209 patent).
Regarding Claim 4, the ‘209 patent, as modified, further discloses that the underlay material further comprises inorganic fibers other than fibrous wollanstonite (see paragraph 0009 of the ‘209 patent).
Regarding Claim 5, the ‘209 patent, as modified, further discloses that the inorganic fibers are glass fibers (see paragraph 0009 of the ‘209 patent).
Regarding Claim 6, see Claim 1 above.
Regarding Claim 7, see Claim 2 above.
Regarding Claim 8, see Claim 3 above. 
Regarding Claim 9, see Claim 4 above.
Regarding Claim 10, see Claim 5 above. 
Regarding Claim 11, the ‘209 patent, as modified, further discloses a friction material comprising an underlay material obtained by molding the friction material composition for the underlay material according to Claim 6 (see paragraph 0010 of the ‘209 patent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,508,777 to Yamamoto et al, PG Publication No. 2010/0196691 to Unno et al., and PG Publication No. 2015/0204403 to Smeets et al. all disclose friction members/friction materials similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/13/21